

116 S1901 IS: Geothermal Energy Opportunities Act
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1901IN THE SENATE OF THE UNITED STATESJune 19, 2019Ms. Cortez Masto (for herself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo promote geothermal energy, and for other purposes.1.Short titleThis Act may be cited as the Geothermal Energy Opportunities Act or the GEO Act.2.National goals for production and site identificationIt is the sense of Congress that, not later than 10 years after the date of enactment of this Act—(1)the Secretary of the Interior should seek to have approved more than 15,000 megawatts of new geothermal energy capacity on public land across a geographically diverse set of States using the full range of available technologies; and(2)the Director of the United States Geological Survey and the Secretary of Energy should identify sites capable of producing a total of 50,000 megawatts of geothermal power, using the full range of available technologies.3.Priority areas for development on Federal landThe Director of the Bureau of Land Management, in consultation with other appropriate Federal officials, shall—(1)identify high-priority areas for new geothermal development; and(2)take any actions the Director determines necessary to facilitate that development, consistent with applicable laws.4.Facilitation of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:(4)Land subject to oil and gas leaseLand under an oil and gas lease issued pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved application for permit to drill and from which oil and gas production is occurring may be available for noncompetitive leasing under this section to the holder of the oil and gas lease—(A)on a determination that—(i)geothermal energy will be produced from a well producing or capable of producing oil and gas; and(ii)national energy security will be improved by the issuance of such a lease; and(B)to provide for the coproduction of geothermal energy with oil and gas..5.Cost-shared exploration(a)In generalTo promote the goals described in section 2, the Secretary of Energy may conduct a federally funded program of cost-shared drilling with industry partners—(1)to explore and document new geothermal resources in the United States; and(2)to develop improved tools and methods for geothermal resource identification and extraction, with the goal of achieving material reductions in the cost of exploration with a corresponding increase in the likelihood of drilling success.(b)Grants(1)In generalTo carry out the program described in subsection (a), the Secretary of Energy may award cost-share grants on a competitive and merit basis to eligible applicants to support exploration drilling and related activities.(2)Project criteriaIn selecting applicants to receive grants under paragraph (1), the Secretary of Energy shall—(A)give preference to applicants proposing projects located in a variety of geologic and geographic settings with previously unexplored, underexplored, or unproven geothermal resources; and(B)consider—(i)the potential that the unproven geothermal resources would be explored and developed under the proposed project;(ii)the expertise and experience of an applicant in developing geothermal resources; and(iii)the contribution the proposed project would make toward meeting the goals described in section 2.(c)Data sharing(1)In generalData from all exploratory wells that are carried out under the program described in subsection (a) shall be provided to the Secretary of Energy and the Secretary of the Interior for—(A)use in mapping national geothermal resources; and(B)other purposes, including—(i)subsurface geologic data;(ii)metadata;(iii)borehole temperature data; and(iv)inclusion in the National Geothermal Data System of the Department of Energy.(2)Sharing of confidential dataNot later than 2 years after the date of enactment of this Act, confidential data from all exploratory wells that are carried out under the program described in subsection (a) shall be provided to the Secretary of Energy and the Secretary of the Interior for the purposes described in subparagraphs (A) and (B) of paragraph (1), to be available for a period of time to be determined by the Secretary of Energy and the Secretary of the Interior.6.Use of geothermal lease revenues(a)Amounts depositedNotwithstanding any other provision of law, beginning in the first full fiscal year after the date of enactment of this Act, any amounts received by the United States as rentals, royalties, and other payments required under leases pursuant to the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) (excluding funds required to be paid to State and county governments) and from new geothermal leases issued after the date of enactment of this Act shall be deposited into a separate account in the Treasury.(b)Use of depositsAmounts deposited under subsection (a) shall be available to the Secretary of Energy for expenditure, without further appropriation or fiscal year limitation, to carry out section 5.(c)Transfer of fundsTo promote the goals described in section 2, the Secretary of Energy may authorize the expenditure or transfer of any funds that are necessary to other cooperating Federal agencies.7.Noncompetitive leasing of adjoining areas for development of geothermal resourcesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) (as amended by section 4) is amended by adding at the end the following:(5)Adjoining
 land(A)DefinitionsIn this paragraph:(i)Fair market value per acreThe term fair market value per acre means a dollar amount per acre that—(I)except as provided in this clause, shall be equal to the market value per acre (taking into account the determination under subparagraph (B)(iii) regarding a valid discovery on the adjoining land), as determined by the Secretary under regulations issued under this paragraph;(II)shall be determined by the Secretary with respect to a lease under this paragraph, by not later than the end of the 180-day period beginning on the date the Secretary receives an application for the lease; and(III)shall be not less than the greater of—(aa)4 times the median amount paid per acre for all land leased under this Act during the preceding year; or(bb)$50.(ii)Industry standardsThe term industry standards means the standards by which a qualified geothermal professional assesses whether downhole or flowing temperature measurements with indications of permeability are sufficient to produce energy from geothermal resources, as determined through flow or injection testing or measurement of lost circulation while drilling.(iii)Qualified
 Federal landThe term qualified Federal land means land that is otherwise available for leasing under this Act.(iv)Qualified
 geothermal professionalThe term qualified geothermal professional means an individual who is an engineer or geoscientist in good professional standing with at least 5 years of experience in geothermal exploration, development, or project assessment.(v)Qualified
 lesseeThe term qualified lessee means a person that is eligible to hold a geothermal lease under this Act (including applicable regulations).(vi)Valid
 discoveryThe term valid discovery means a discovery of a geothermal resource by a new or existing slim hole or production well, that exhibits downhole or flowing temperature measurements with indications of permeability that are sufficient to meet industry standards.(B)AuthorityAn area of qualified Federal land that adjoins other land for which a qualified lessee holds a legal right to develop geothermal resources may be available for a noncompetitive lease under this section to the qualified lessee at the fair market value per acre, if—(i)the area of qualified Federal land—(I)consists of not less than 1 acre and not more than 640 acres; and(II)is not already leased under this Act or nominated to be leased under subsection (a);(ii)the qualified lessee has not previously received a noncompetitive lease under this paragraph in connection with the valid discovery for which data has been submitted under clause (iii)(I); and(iii)sufficient geological and other technical data prepared by a qualified geothermal professional has been submitted by the qualified lessee to the applicable Federal land management agency that would lead individuals who are experienced in the subject matter to believe that—(I)there is a valid discovery of geothermal resources on the land for which the qualified lessee holds the legal right to develop geothermal resources; and(II)that thermal feature extends into the adjoining areas.(C)Determination of
				fair market value(i)In
 generalThe Secretary shall—(I)publish a notice of any request to lease land under this paragraph;(II)determine fair market value for purposes of this paragraph in accordance with procedures for making those determinations that are established by regulations issued by the Secretary;(III)provide to a qualified lessee and publish, with an opportunity for public comment for a period of 30 days, any proposed determination under this subparagraph of the fair market value of an area that the qualified lessee seeks to lease under this paragraph; and(IV)provide to the qualified lessee and any adversely affected party the opportunity to appeal the final determination of fair market value in an administrative proceeding before the applicable Federal land management agency, in accordance with applicable law (including regulations).(ii)Limitation on
 nominationAfter publication of a notice of request to lease land under this paragraph, the Secretary may not accept under subsection (a) any nomination of the land for leasing unless the request has been denied or withdrawn.(iii)Annual
 rentalFor purposes of section 5(a)(3), a lease awarded under this paragraph shall be considered a lease awarded in a competitive lease sale.(D)RegulationsNot later than 270 days after the date of enactment of the Geothermal Energy Opportunities Act, the Secretary shall issue regulations to carry out this paragraph..8.Large-scale geothermal energyTitle VI of the Energy Independence and Security Act of 2007 is amended by inserting after section 616 (42 U.S.C. 17195) the following:616A.Large-Scale
 Geothermal Energy(a)FindingsCongress finds that—(1)the Geothermal Technologies Program of the Office of Energy Efficiency and Renewable Energy of the Department has included a focus on direct use of geothermal energy in the low-temperature geothermal energy subprogram (including in the development of a research and development plan for the program);(2)the Building Technologies Program of the Office of Energy Efficiency and Renewable Energy of the Department—(A)is focused on the energy demand and energy efficiency of buildings; and(B)includes geothermal heat pumps as a component technology in the residential and commercial deployment activities of the program; and(3)geothermal heat pumps and direct use of geothermal energy, especially in large-scale applications, can make a significant contribution to the use of renewable energy but are underrepresented in research, development, demonstration, and commercialization.(b)PurposesThe purposes of this section are—(1)to improve the components, processes, and systems used for geothermal heat pumps and the direct use of geothermal energy; and(2)to increase the energy efficiency, lower the cost, increase the use, and improve and demonstrate the applicability of geothermal heat pumps to, and the direct use of geothermal energy in, large buildings, commercial districts, residential communities, and large municipal, agricultural, or industrial projects.(c)DefinitionsIn this section:(1)Direct use of geothermal energyThe term direct use of geothermal energy means systems that use water that is at a temperature between approximately 38 degrees Celsius and 149 degrees Celsius directly or through a heat exchanger to provide—(A)heating to buildings; or(B)heat required for industrial processes, agriculture, aquaculture, and other facilities.(2)Geothermal heat
 pumpThe term geothermal heat pump means a system that provides heating and cooling by exchanging heat from shallow ground or surface water using—(A)a closed loop system, which transfers heat by way of buried or immersed pipes that contain a mix of water and working fluid; or(B)an open loop system, which circulates ground or surface water directly into the building and returns the water to the same aquifer or surface water source.(3)Large-scale
 applicationThe term large-scale application means an application for space or process heating or cooling for large entities with a name-plate capacity, expected resource, or rating of 10 or more megawatts, such as a large building, commercial district, residential community, or a large municipal, agricultural, or industrial project.(4)SecretaryThe term Secretary means the Secretary of Energy, acting through the Assistant Secretary for Energy Efficiency and Renewable Energy.(d)Program(1)In
 generalThe Secretary shall establish a program of research, development, and demonstration for geothermal heat pumps and the direct use of geothermal energy.(2)AreasThe program may include research, development, demonstration, and commercial application of—(A)geothermal ground loop efficiency improvements through more efficient heat transfer fluids;(B)geothermal ground loop efficiency improvements through more efficient thermal grouts for wells and trenches;(C)geothermal ground loop installation cost reduction through—(i)improved drilling methods;(ii)improvements in drilling equipment;(iii)improvements in design methodology and energy analysis procedures; and(iv)improved methods for determination of ground thermal properties and ground temperatures;(D)installing geothermal ground loops near the foundation walls of new construction to take advantage of existing structures;(E)using gray or black wastewater as a method of heat exchange;(F)improving geothermal heat pump system economics through integration of geothermal systems with other building systems, including providing hot and cold water and rejecting or circulating industrial process heat through refrigeration heat rejection and waste heat recovery;(G)advanced geothermal systems using variable pumping rates to increase efficiency;(H)geothermal heat pump efficiency improvements;(I)use of hot water found in mines and mine shafts and other surface waters as the heat exchange medium;(J)heating of districts, neighborhoods, communities, large commercial or public buildings (including office, retail, educational, government, and institutional buildings and multifamily residential buildings and campuses), and industrial and manufacturing facilities;(K)geothermal system integration with solar thermal water heating or cool roofs and solar-regenerated desiccants to balance loads and use building hot water to store geothermal energy;(L)use of hot water coproduced from oil and gas recovery;(M)use of water sources at a temperature of less than 150 degrees Celsius for direct use;(N)system integration of direct use with geothermal electricity production; and(O)coproduction of heat and power, including on-site use.(3)Environmental
 impactsIn carrying out the program, the Secretary shall identify and mitigate potential environmental impacts in accordance with section 614(c).(e)Grants(1)In
 generalThe Secretary shall make grants available to State and local governments, institutions of higher education, nonprofit entities, utilities, and for-profit companies (including manufacturers of heat-pump and direct-use components and systems) to promote the development of geothermal heat pumps and the direct use of geothermal energy.(2)PriorityIn making grants under this subsection, the Secretary shall give priority to proposals that apply to large buildings (including office, retail, educational, government, institutional, and multifamily residential buildings and campuses and industrial and manufacturing facilities), commercial districts, and residential communities.(3)National
 solicitationNot later than 180 days after the date of enactment of this section, the Secretary shall conduct a national solicitation for applications for grants under this section.(f)Reports(1)In
 generalNot later than 2 years after the date of enactment of this section and annually thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on progress made and results obtained under this section to develop geothermal heat pumps and direct use of geothermal energy.(2)AreasEach of the reports required under this subsection shall include—(A)an analysis of progress made in each of the areas described in subsection (d)(2); and(B)(i)a description of any relevant recommendations made during a review of the program; and(ii)any plans to address the recommendations under clause (i)..9.Report to CongressNot later than 3 years after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, the Secretary of the Interior and the Secretary of Energy shall submit to the appropriate committees of Congress a report describing the progress made towards achieving the goals described in section 2.10.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary.